                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JONATHAN ALLY,                               :   CIVIL ACTION NO. 1:19-CV-357
                                             :
                    Plaintiff                :   (Chief Judge Conner)
                                             :
             v.                              :
                                             :
SARAH FANUS, et al.,                         :
                                             :
                    Defendants               :

                                        ORDER

      AND NOW, this 6th day of February, 2020, upon consideration of the reports

(Docs. 35, 36) of Magistrate Judge William I. Arbuckle, recommending that the court

grant the motions (Docs. 18, 30) to dismiss filed by both sets of defendants, and it

appearing that plaintiff Jonathan Ally has not opposed either motion, nor has he

objected to Judge Arbuckle’s report, see FED. R. CIV. P. 72(b)(2), and the court

noting that failure of a party to timely object to a magistrate judge’s conclusions

“may result in forfeiture of de novo review at the district court level,” Nara v. Frank,

488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-79

(3d Cir. 1987)), but that, as a matter of good practice, a district court should afford

“reasoned consideration” to the uncontested portions of the report, E.E.O.C. v. City

of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting Henderson, 812 F.2d at 879),

in order to “satisfy itself that there is no clear error on the face of the record,” FED.

R. CIV. P. 72(b), advisory committee notes, and, following an independent review of

the record, the court being in agreement with Judge Arbuckle’s recommendation
that this matter be dismissed for failure to prosecute, and concluding that there is

no clear error on the face of the record, it is hereby ORDERED that:

      1.     The reports (Docs. 35, 36) of Magistrate Judge Arbuckle are ADOPTED.

      2.     Defendants’ motions (Docs. 18, 30) to dismiss are GRANTED.

      3.     This action is DISMISSED for failure to prosecute.

      4.     The Clerk of Court is directed to CLOSE the above-captioned case.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
